 Case 18-20179       Doc 101     Filed 06/03/19 Entered 06/03/19 22:00:27            Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MAINE

IN RE:                              )
                                    )
CHARLES PAPPAS,                      )     CHAPTER 13
                                     )     CASE NO. 18-20179
                                    )
                Debtor        )
*******************************

           DEBTOR’S SECOND RESPONSE TO MOTION FOR SANCTIONS

       NOW COMES the Debtor, by and through the undersigned Counsel, and respectfully
responds again to Movant’s Motion for Sanctions as follows:

   1. On December 21, 2018, at Docket Entry Number 69, this Court entered an Order to
      Compel Debtor to respond to certain discovery requests.
   2. The December 21, 2018 ordered Debtor to provide certain documents or facilitate access
      to those documents. It further provided that Plaintiff’s Counsel would identify documents
      that might be privileged and refrain from revealing them until the earlier of 1) Debtor’s
      written consent to the disclosures; and 2) the Court’s determination that the documents
      are not privileged.
   3. While Counsel was not present for the events that led to the December 21, 2018 Order,
      his reading of that Order is that the emails, substantially all of which are communications
      between the Debtor and his lawyers, are treated as privileged until either the Debtor
      consents in writing, or the creditor files a motion and this Court rules on the issue of
      privilege.
   4. Debtor has not consented in writing. Creditor has not moved for a Court Order
      determining privilege to be waived.
   5. It is Counsel’s opinion that the communications contain nothing substantial that is not
      already on the record. Most are hearsay, drafted by third parties; many do not bear on
      plan confirmation, but Counsel anticipates that they may not be deemed privileged, if the
      creditor seeks that determination.
   6. It is Counsel’s belief, after reading the December 21, 2018 Order, that the creditor has
      not sought a judicial determination as to the privilege, but instead seeks sanctions as an
      alternative. That does not equate to the Debtor “electing not to follow the procedures set
      forth in the order.” However, Counsel was not present for the hearing that led to the
      December 21, 2018 Order and understands that the Order may be read to memorialize a
      different agreement.

       WHEREFORE, Debtor respectfully requests this Court Deny Plaintiff’s Motion for
   Sanctions as untimely, or in the alternative, treat the Motion for Sanctions as a Motion for
   Judicial Determination as to privilege, rather than a Motion for Sanctions for failure to abide
 Case 18-20179        Doc 101     Filed 06/03/19 Entered 06/03/19 22:00:27                Desc Main
                                   Document     Page 2 of 2


   an apparently unspoken direction, together with such other and additional relief as it deems
   just and necessary.

   Dated at Portland, Maine, this 3rd day of June 2019.

                                               LAW OFFICE OF J. SCOTT LOGAN, LLC

                                                       By: /s/ J. Scott Logan
                                                       J. Scott Logan, Esq.
                                                       Counsel for Debtors
                                                       75 Pearl Street, Ste. 211
                                                       Portland, Maine 04101
                                                (207) 699-1314
                                     CERTIFICATE OF SERVICE

I, J. Scott Logan, Esq., do hereby certify that I am over eighteen years old and I have this day
caused a true and correct copy of Response to be served on the parties at the addresses set forth
on the Service List attached hereto via either electronically or via first class U.S. Mail, postage
prepaid.

Notice will be electronically mailed to:

U.S. Trustee's Office
Andrew Dudley, Esq., Esq., Chapter 13 Trustee
David Lavery, Esq.


                                                              By: /s/ J. Scott Logan
                                       J. Scott Logan, Esq.
                                                              Counsel for Debtor
                                                              75 Pearl Street, Ste. 211
                                                              Portland, Maine 04101
                                                              (207) 699-1314
